Title: From Thomas Jefferson to James Wilkinson, 23 February 1801
From: Jefferson, Thomas
To: Wilkinson, James



Dear General
Washington Feb. 23. 1801.

I take the liberty of asking the protection of your cover for a letter to Lieutt. Meriwether Lewis, not knowing where he may be. in selecting a private secretary, I have thought it would be advantageous to take one who possessing a knolege of the Western country, of the army & it’s situation, might sometimes aid us with informations of detail, which we may not otherwise possess. a personal acquaintance with him, arising from his being of my neighborhood, has induced me to select him, if his presence can be dispensed with, without injury to the service: for tho’ the public ought justly to be relieved from the charge of pay and rations while absent from his post, yet I should propose that he might retain his rank & right to rise. I have [desired] him to wait on you and to recieve your pleasure on this subject, and I would sollicit such arrangements from you as might enable him to  wind up whatever affairs he is engaged in as speedily as the public, & his own, interest would permit, without injury to either. should he not be with you, I will ask the favor of you to avail your[self] of the best conveyance of this which may occur.
I pray you to accept assurances of high consideration & regard [from] Dear Genl.
Your most obedt. & most humble servt

Th: Jefferson

